Citation Nr: 0525955	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-01 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.  

2.  Entitlement to an initial increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased disability rating for 
neuralgic pain of the right lower quadrant and right leg 
secondary to adhesions, multiple surgical interventions, and 
status post appendectomy, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1988 
to December 1993.  In addition, he had approximately 7 years 
and 9 months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, 
Alabama.  Specifically, in a May 2001 decision, the 
Montgomery RO granted service connection for chronic 
abdominal pain secondary to adhesions and multiple surgical 
interventions and awarded a 10 percent evaluation for this 
disability, effective from February 2001.  

Following receipt of notification of the May 2001 decision, 
the veteran perfected a timely appeal with respect to the 
issue of entitlement to an initial disability rating greater 
than 10 percent for the service-connected chronic abdominal 
pain secondary to adhesions and multiple surgical 
interventions.  During the current appeal, and specifically 
by a February 2003 rating action, the Montgomery RO redefined 
this service-connected disability as an abnormal scar with 
chronic abdominal and right leg pain secondary to adhesions, 
multiple surgical interventions, and status post acute 
appendicitis and granted an increased evaluation of 
30 percent, effective from February 2001, for this disorder.  

Also by the February 2003 rating action, the Montgomery RO 
denied service connection for a hiatal hernia and granted 
service connection, as well as a 10 percent evaluation 
effective from May 2001, for hypertension.  Following receipt 
of notification of this determination, the veteran perfected 
a timely appeal with respect to the denial of his claim for 
service connection for a hiatal hernia and the assignment of 
an initial rating of 10 percent for his service-connected 
hypertension.  

Due to a change in the veteran's address, his claims folder 
was transferred from the RO in Montgomery, Alabama to the RO 
in Jackson, Mississippi in April 2004.  

Further review of the claims folder indicates that, by a 
February 2005 rating action, the RO awarded a separate 
10 percent evaluation for his service-connected status post 
appendectomy scar, effective from February 2001.  Thereafter, 
in an August 2005 statement, the veteran's representative 
referenced the veteran's complaints that this scar is 
sensitive to touch, turns red, involves sores, and bleeds at 
times.  The Board construes the representative's statement as 
a claim for an increased rating for this service-connected 
disability.  The issue of entitlement to an initial 
disability rating greater than 10 percent for the 
service-connected status post appendectomy scar, which is not 
inextricably intertwined with the current appeal, is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran does not have a hiatal hernia associated with 
his active military duty.  

3.  The service-connected hypertension is manifested by 
diastolic blood pressure which is predominantly 110 or more.  
However, diastolic blood pressure which is predominantly 120 
or more has not been shown.  

4.  The service-connected neuralgic pain of the right lower 
quadrant and right leg secondary to adhesions, multiple 
surgical interventions, and status post appendectomy is 
manifested by complaints of pain radiating from the right 
lower quadrant down the anterior aspect of the right leg and 
by objective evaluation findings of some paraesthesia and 
numbness beneath the appendectomy scar.  However, complete 
paralysis of the anterior crural (femoral) nerve and 
paralysis of quadriceps extensor muscles has not been shown.  


CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  The criteria for an initial disability rating of 
20 percent for hypertension are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic 
Code 7101 (2004).  

3.  The criteria for an initial evaluation greater than 
30 percent for neuralgic pain of the right lower quadrant and 
right leg secondary to adhesions, multiple surgical 
interventions, and status post appendectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.124a, Diagnostic Code 8626 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in March 2003, January 2004, and February 
2005 in the present case, the RO informed the veteran of the 
type of evidence necessary to support his service connection 
and initial increased rating claims.  In addition, the RO 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
issues but that he must provide enough information so that 
the agency could request the relevant records.  The RO also 
discussed the attempts already made to obtain relevant 
evidence with regard to these claims.  Further, the RO 
notified the veteran of his opportunity to submit "any 
additional information or evidence that . . . [he] want[ed] . 
. . [the RO] to try to get for . . . [him]," "any other 
evidence or information that . . . [he believed would] 
support . . . [his] claim," and "additional things."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the May 2001 rating decision, the September 
2001 statement of the case (SOC), and the February 2003 and 
February 2005 supplemental statements of the case (SSOCs) 
with regard to the veteran's right lower quadrant and right 
leg claim, as well as the February 2003 rating decision and 
the February 2005 SOC with regard to his hiatal hernia and 
hypertension claims notified him of the relevant criteria and 
evidence necessary to substantiate his service connection and 
initial increased rating claims.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in February 2005 was not given prior 
to the first adjudication of the issues on appeal, the 
content of the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and the SOC 
(with regard to the hiatal hernia and hypertension claims) 
and the SSOC (with regard to the right lower quadrant and 
right leg claim) were provided to the veteran later in 
February 2005.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  Additionally, the veteran has been accorded 
multiple pertinent VA examinations during the current appeal.  
In this regard, the Board notes that, in an August 2005 
statement, the veteran's representative requested that the 
veteran's case be remanded to the RO to accord the veteran an 
opportunity to undergo current VA examinations.  Importantly, 
however, the veteran last underwent pertinent VA examinations 
in November 2004, less than one year ago.  In light of this 
fact, as well as the finding that those recent examinations 
were thoroughly conducted, the Board concludes that a remand 
to accord the veteran an opportunity to undergo more recent 
VA examinations is not necessary.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issues on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claims based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

A.  Service Connection For A Hiatal Hernia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

The veteran asserts that he developed a hiatal hernia during 
his active military duty.  Specifically, at a personal 
hearing conducted before a decision review officer at the RO 
in November 2004, the veteran testified that, during service, 
he was diagnosed with a hiatal hernia as well as stomach 
problems and that, since that time, he has continued to 
experience pertinent symptomatology, including reflux 
symptoms.  See, e.g., hearing transcript (T.) at 11-13.  

Significantly, however, the competent evidence of record does 
not support the veteran's contentions.  In this regard, the 
Board initially notes that service medical records reflect 
treatment for a gastrointestinal problems variously defined 
as possible gastritis and hyperacidity in December 1983; 
viral gastroenteritis and possible bowel adhesion disease, 
peptic ulcer disease, and irritable bowel syndrome in January 
1984; as well as viral gastritis in January 1988.  An upper 
gastrointestinal series completed in March 1984 was positive 
for a hiatal hernia.  

The service medical records are otherwise negative for 
complaints of, treatment for, or findings of a hiatal hernia.  
A computed tomography scan completed in June 1993 was 
unremarkable; there was no evidence of an abdominal wall 
hernia.  Further, at a treatment session conducted 
approximately three weeks later in June 1993, the examiner 
noted that the veteran continued to exhibit no demonstrable 
evidence of a hernia.  

Moreover, post-service medical records fail to reflect 
evidence of treatment for a diagnosed hiatal hernia.  In this 
regard, the Board acknowledges that, following a VA general 
medical examination in May 2002, the examiner diagnosed a 
subjective history of a hiatal hernia with occasional use of 
Mylanta.  Importantly, however, the examiner also 
acknowledged that pertinent X-rays were normal, except for a 
possible small ulcer niche at the gastric pyloris.  
Furthermore, an upper gastrointestinal series completed 
approximately one week later in May 2002 provided evidence of 
a possibility of a small ulcer niche at the gastric pylorus 
but specifically found no hiatal hernia or esophageal reflux.  
In addition, a repeat upper gastrointestinal series completed 
in November 2004 reflected the presence of mild hypertrophic 
gastritis and duodenitis but specifically determined that the 
veteran did not have a hiatal hernia or reflux.  

Clearly, post service medical records do not reflect a 
diagnosis of a hiatal hernia.  Without competent evidence of 
current disability, the Board finds that a clear 
preponderance of the evidence is against the veteran's claim 
for service connection for a hiatal hernia.  The doctrine of 
reasonable doubt is, therefore, not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

B.  Increased Initial Rating Claims

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As the present appeal (with regard to the veteran's 
hypertension, as well as his right lower quadrant and right 
leg, claims) arises from initial rating decisions which 
established service connection and assigned initial 
disability ratings, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

1.  Increased Initial Rating For Service-Connected 
Hypertension

By rating action dated in February 2003 in the present case, 
the Montgomery RO granted service connection for hypertension 
and assigned a 10 percent evaluation to this disability, 
effective from May 2001.  Service medical records reflect 
multiple episodes of elevated blood pressure readings between 
March 1982 and April 1987.  According to relevant 
post-service medical records, the veteran was found to have 
elevated blood pressure readings of 151/97 and 159/97 at the 
April 2001 VA scars examination as well as 162/96 (in the 
sitting position), 149/92 (in the lying position), and 
203/104 (in the standing position) at the May 2002 VA general 
medical examination.  

Following receipt of notification of the February 2003 
decision, the veteran perfected a timely appeal with respect 
to the assignment of a 10 percent disability rating for his 
service-connected hypertension.  This service-connected 
disability has remained evaluated as 10 percent disabling.  

According to the applicable diagnostic code which rates 
impairment resulting from hypertensive vascular disease 
(hypertension and isolated systolic hypertension), evidence 
of diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more is necessary for the grant 
of a compensable rating of 10 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  Id.  The next higher rating of 20 percent 
requires evidence of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  Id.  A 
40 percent requires evidence of diastolic pressure 
predominantly 120 or more.  Id.  The highest rating allowable 
pursuant to this Code, 60 percent, necessitates evidence of 
diastolic pressure predominantly 130 or more.  Id.  

The veteran has contended that his service-connected 
hypertension is more severe than the current 10 percent 
rating indicates.  In particular, at the November 2004 
personal hearing, the veteran testified that, despite 
medication, his blood pressure remains above normal.  
T. at 5-8.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

In this regard, the Board notes that the most recent medical 
records included in the veteran's claims folder indicate that 
his hypertension is controlled with medication.  
Specifically, between May 2004 and November 2004, the veteran 
was found to have the following blood pressure 
readings:  139/83, 117/76, 128/80, 136/94, 130/90, and 
132/90.  

Importantly, however, for the first three months of the year 
2004, the veteran was found to have multiple elevated blood 
pressure readings.  In particular, during the initial months 
of 2004, the veteran had blood pressure readings of 180/120, 
150/99, 160/96, 160/89, and 156/104 in January 2004; 188/130, 
180/120, 168/118, 180/130, 192/142, 184/116, 200/160, 
170/118, 180/120, 245/120, and 250/115 in February 2004; and 
176/110, 170/110, 162/124, and 160/110 in March 2004.  The 
Board finds that these blood pressure readings reflect 
diastolic pressure which is predominantly 110 or more.  
Importantly, however, they do not illustrate diastolic 
pressure which is predominantly 120 or more.  

In this regard, the Board notes that records indicating the 
veteran's blood pressure readings prior to the year 2004 have 
also been considered.  However, these earlier reports do not 
provide evidence of diastolic pressure which is predominantly 
120 or more.  As such, these additional documents cannot 
serve as a basis for an initial disability rating greater 
than the 20 percent evaluation awarded for the veteran's 
service-connected hypertension by this decision.  

Thus, based upon the medical evidence received during the 
current appeal, the Board finds that the veteran's diastolic 
blood pressure readings are predominantly 110 or greater or 
nearly approximate those criteria.  As such, an increased 
initial disability rating of 20 percent, but no higher, is 
warranted for the service-connected hypertension.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2004) (which 
requires evidence of diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more, for the 
grant of a 20 percent rating and diastolic pressure 
predominantly 120 or greater for the award of a 40 percent 
evaluation).  

2.  Increased Initial Rating for Service-Connected Neuralgic 
Pain of the Right Lower Quadrant, Status Post Appendectomy

By rating action dated in May 2001 in the present case, the 
Montgomery RO granted service connection for chronic 
abdominal pain secondary to adhesions and multiple surgical 
interventions and awarded a compensable evaluation of 
10 percent, effective from February 2001, for this 
disability.  According to the service medical records, in 
December 1982, the veteran underwent an appendectomy.  
Thereafter, he underwent multiple surgical procedures on his 
scar.  Despite complaints of continued abdominal pain, 
evaluations were negative for gastrointestinal pathology 
associated with the appendectomy and resulting multiple 
surgical procedures.  In particular, a computed tomography 
scan completed on the veteran's abdomen in June 1993 
reflected some stranding soft tissue in the subcutaneous fat 
in the right lower quadrant which was consistent with the 
veteran's history of an appendectomy and scar revisions.  
However, the remainder of this test was normal, and the 
reviewing examiner concluded that the study of the veteran's 
abdomen was unremarkable.  

A VA examination conducted in April 2001 demonstrated some 
mild neuropathy medial to the nine-inch appendectomy scar 
(approximately "half way up the scar").  The examiner 
diagnosed chronic abdominal pain secondary to adhesions and 
multiple surgical interventions and expressed his opinion 
that the veteran's chronic abdominal pain is related to these 
surgical interventions.  

In the May 2001 rating action, the Montgomery RO awarded the 
compensable evaluation of 10 percent for the 
service-connected chronic abdominal pain secondary to 
adhesions and multiple surgical interventions based upon 
competent evidence of a tender and painful scar.  See, 
38 C.F.R. § 4.118, Diagnostic Code 7804.  In light of the 
fact that no competent evidence had been received which 
reflected the presence of gastrointestinal pathology 
associated with the appendectomy and subsequent surgical 
procedures which had occurred during service, the RO declined 
to grant a compensable rating for this service-connected 
disability based upon findings of adhesions to the 
peritoneum.  See, 38 C.F.R. § 4.114, Diagnostic Code 7301.  

Following receipt of notification of the May 2001 decision, 
the veteran perfected a timely appeal with respect to the 
assignment of an initial compensable evaluation of 10 percent 
for his service-connected chronic abdominal pain secondary to 
adhesions and multiple surgical interventions.  During the 
current appeal, and specifically by the February 2003 rating 
action, the Montgomery RO redefined this service-connected 
disability as an abdominal scar with chronic abdominal and 
right leg pain secondary to adhesions, multiple surgical 
interventions, and status post acute appendicitis and awarded 
an increased evaluation of 30 percent, effective from 
February 2001, for this disorder.  

A VA general medical examination conducted in May 2002 had 
reflected the veteran's complaints of sharp shooting pains 
from his abdomen down his right leg with resulting numbness 
in his foot and nausea.  A neurological evaluation was 
unremarkable.  In the February 2003 rating action, the 
Montgomery RO, concluded that the May 2002 VA examination had 
provided evidence of neurological impairment of the veteran's 
right anterior crural (femoral) nerve.  See, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8626.  As such, the Montgomery RO 
assigned an increased evaluation of 30 percent for this 
service-connected disability.  In that rating action, the RO 
explained that the 30 percent evaluation took into 
consideration his appendectomy "scar and . . . [his] 
complaints of abdominal and right leg pain."  

Recently, by a February 2005 rating action, the Jackson RO 
awarded a separate compensable evaluation of 10 percent for 
the veteran's service-connected status post appendectomy 
scar.  The basis of this grant was competent evidence of a 
tender and painful scar.  See, 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Also in that decision, the Jackson RO redefined 
the service-connected appendectomy disability as neuralgic 
pain of the right lower quadrant and right leg secondary to 
adhesions, multiple surgical interventions, and status post 
appendectomy and continued the 30 percent evaluation for this 
disorder.  

The RO's February 2005 continuation of the 30 percent 
evaluation for the service-connected neuralgic pain of the 
right lower quadrant and right leg secondary to adhesions, 
multiple surgical interventions, and status post appendectomy 
was based upon continued evidence of impairment of the 
anterior crural (femoral) nerve.  See, 38 C.F.R. § 4.124a, 
Diagnostic Code 8626.  Although the RO included a notation of 
Diagnostic Code 7301 (which rates impairment resulting from 
adhesions to the peritoneum), the RO did not find, nor has 
the Board found, any competent evidence of gastrointestinal 
pathology associated with the service-connected appendectomy 
disability.  See, 38 C.F.R. § 4.114, Diagnostic Code 7301.  
As such, in adjudicating the veteran's claim for an initial 
increased rating for his service-connected neuralgic pain of 
his right lower quadrant and right leg secondary to 
adhesions, multiple surgical interventions, and status post 
appendectomy, the Board will consider the relevant diagnostic 
code which rates impairment of the anterior crural (femoral) 
nerve.  

According to the applicable diagnostic code which rates 
impairment resulting from neuritis of the anterior crural 
(femoral) nerve, evidence of severe incomplete paralysis of 
the anterior crural (femoral) nerve warrants the assignment 
of a 30 percent disability rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8626 (2004).  The next higher evaluation of 
40 percent, which is also the highest rating allowable 
pursuant to this diagnostic code, requires evidence of 
complete paralysis of the anterior crural (femoral) nerve as 
well as paralysis of quadriceps extensor muscles.  Id.  

Throughout the current appeal, the veteran has asserted that 
the service-connected neuralgic pain of his right lower 
quadrant and right leg secondary to adhesions, multiple 
surgical interventions, and status post appendectomy is more 
severe than the current 30 percent rating indicates.  In 
particular, at the November 2004 personal hearing, the 
veteran testified that he continues to experience pain in the 
right lower portion of his stomach, which then radiates down 
his right leg.  T. at 2-4.  The veteran's descriptions of 
this service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Pertinent medical records received during the current appeal 
reflect periodic outpatient treatment for complaints of pain 
radiating from his right lower quadrant down the anterior 
aspect of his right leg.  Assessments include a scar neuroma, 
neuropathic pain, possible neuralgia, and hyperalgesia.  

The Board acknowledges that a VA examination conducted in 
November 2004 reflected some paraesthesia and numbness 
beneath the veteran's appendectomy scar.  In addition, the 
examiner provided a pertinent impression of neuralgic pain of 
the right lower quadrant secondary to nerve injury in the 
abdominal wall from surgery.  Importantly, however, this 
evaluation also specifically demonstrated no motor or sensory 
losses in his right lower leg.  

Significantly, evidence of complete paralysis of the anterior 
crural (femoral) nerve as well as paralysis of quadriceps 
extensor muscles has not been shown, at the November 2004 VA 
examination or at any time during the current appeal.  
Without such evidence, the next higher evaluation of 
40 percent for this service-connected disability cannot be 
awarded.  See, 38 C.F.R. § 4.124a, Diagnostic Code 8626.  As 
a basis upon which to assign an increased initial schedular 
evaluation for the service-connected neuralgic pain of the 
right lower quadrant and right leg secondary to adhesions, 
multiple surgical interventions, and status post appendectomy 
has not been presented, the veteran's appeal with regard to 
this initial increased rating claim must be denied.  

3.  Extraschedular Evaluations For Service-Connected 
Hypertension and Service-Connected Neuralgic Pain Of The 
Right Lower Quadrant And Right Leg Secondary To Adhesions, 
Multiple Surgical Interventions, And Status Post Appendectomy

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected hypertension 
or the service-connected neuralgic pain of the right lower 
quadrant and right leg secondary to adhesions, multiple 
surgical interventions, and status post appendectomy has 
resulted in marked interference with the veteran's employment 
or requires frequent periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected hypertension or his service-connected 
neuralgic pain of the right lower quadrant and right leg 
secondary to adhesions, multiple surgical interventions, and 
status post appendectomy has resulted in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Service connection for a hiatal hernia is denied.  

An initial increased rating of 20 percent for the 
service-connected hypertension is allowed, subject to the 
regulations governing the award of monetary benefits.  


An initial disability rating greater than 30 percent for 
service-connected neuralgic pain of the right lower quadrant 
and right leg secondary to adhesions, multiple surgical 
interventions, and status post appendectomy is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


